DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 and 13-15 objected to because of the following informalities:
Claim 1: the clause “light through the thermal spreader” should be amended to recite “the light through the thermal spreader” because the antecedent basis for the light was previously established in claim 1.
Claims 2 and 9: the clause “emit light” should be amended to recite “emit the light” because the antecedent basis for the light was previously established in claim 1.
Claims 3-6, 8, and 15: the clause “the transmitted light” should be amended to recite “the light” because the antecedent basis for the light was previously established in claim 1.
Claim 7: the clause “detect light” should be amended to recite “detect the light” because the antecedent basis for the light was previously established in claim 1.
Claim 10: the clause “light is emitted” should be amended to recite “the light is emitted” because the antecedent basis for the light was previously established in claim 1.
Claim 11: the clause “light transmitting” should be amended to recite “the light transmitting” because the antecedent basis for the light was previously established in claim 1.
Claim 14: the clauses “emit light” and “detect light” should be amended to recite “emit the light” and “detect the light” respectively because the antecedent basis for the light was previously established in claim 1.
Claim 9: the clause “a data signal” should be amended to recite “the data signal” because the antecedent basis for the data signal was previously established in claim 8.
Claim 13: the clause “a one or more light sources or a one or more light sensors” should be amended to recite “one or more light sources or one or more light sensors” for grammatical reasons.
Appropriate correction is required.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coffy et al. (US 2013/0248887) in view of Prejean et al. (US 2010/0012828).
Regarding claim 1, Coffy discloses (Fig.15) a system comprising: an electronic package (1) comprising: a package base (2) couplable to a host substrate (2 is couplable to a host substrate via 5a); a package lid (25) mechanically coupled to the package base ([0034]: 25 is mechanically coupled to 2), comprising one or more transparent lid areas (29 and 40), wherein the one or more transparent lid areas are configured to allow transmission of light through the package lid ([0039]-[0041] and [0053]-[0054]: light transmitted through 29 and 40); a plate (22 and 24) bonded on a first side (side of 24 bonded 25) to a first side (side of 25 bonded to top surface of 24 when view in Fig.15) of the package lid, comprising one or more transparent plate areas (area of 22 aligned with 29 and area of 24 aligned with 40), wherein the one or more transparent plate areas are configured to allow transmission of light through the plate (22 and 24 are transparent thus 22 and 24 are configured to allow transmission of light through themselves); one or more integrated circuits (6 and 14) bonded to a second side (side of 24 bonded to 6) of the plate, wherein the one or more integrated circuits is communicatively coupled to the host substrate (6 can be communicatively coupled to the host substrate via 5 and 5a); and one or more optical paths ([0039]-[0041]: optical path light takes through the area of 22 aligned with 29 and 24 aligned with 40 to the integrated circuits and between light source 17, light sensor 9 and light detector 10, and light from the outside environment) comprising at least one (area of 22 aligned with 29) of the one or more transparent plate areas configured adjacent to at least one of the one or more transparent lid areas.
Coffy fails to explicitly disclose a thermal spreader comprising one or more transparent spreader areas, wherein one or more transparent spreader areas wherein the one or more transparent spreader areas are configured to allow transmission of light through the thermal spreader.
However, Prejean teaches (Fig.2) a thermal spreader (115) comprising one or more transparent spreader areas (area of 115 allowing light to transmit through), wherein the one or more transparent spreader areas are configured to allow transmission of light through the thermal spreader ([0006]: the thermal spreader made from diamond allows the transmission of light by acting as a window while also spreading and removing heat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Prejean to modify Coffy such that the plate and one or more transparent plate areas are a thermal spreader and one or more transparent spreader areas respectively in order to improve heat dissipation from the integrated circuits thus improving the devices performance while maintaining the transparent properties that allow the transmission of light.
Examiner’s Note: Further regarding claim 1, the Office notes that the limitation “couplable to a host substrate” is a functional limitation. Since the structure of the device of Coffy in view of Prejean is identical to the claimed structure, the device of Coffy in view of Prejean is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the package base of Coffy in view of Prejean is taught to have electrical connection elements and therefore considered capable of performing the recited function.
Examiner’s Note: Although the Prejean reference is not within the same field of endeavor as the Coffy reference, the Prejean reference still qualifies as analogous art because the reference is drawn to a thermal spreader comprising one or more transparent spreader areas to allow the transmission of light through the thermal spreader, which is reasonably pertinent to the same problem and solution as Applicants’ invention.  In other words, because the Prejean reference is reasonably pertinent to the same problem as Applicants’ invention, the Prejean reference still qualifies as prior art and can be combined with the Coffy reference. See MPEP 2141.01(a).
Regarding claim 14, Coffy discloses (Fig.15) a system comprising: an electronic package (1) comprising: a package base (2) couplable to a host substrate (2 is couplable to a host substrate via 5a), a package lid (25) mechanically coupled to the package base ([0034]: 25 is mechanically coupled to 2), a plate (22 and 24) bonded on a first side (side of 24 bonded 25) to a first side (side of 25 bonded to top surface of 24 when view in Fig.15) of the package lid, comprising one or more transparent plate areas (area of 22 aligned with 29 and area of 24 aligned with 40), wherein the one or more transparent plate areas are configured to allow transmission of light through the plate(22 and 24 are transparent thus 22 and 24 are configured to allow transmission of light through themselves), one or more optical paths ([0039]-[0041]: optical path light takes through the area of 22 aligned with 29 and 24 aligned with 40 to the integrated circuits and between light source 17, light sensor 9 and light detector 10, and light from the outside environment) comprising at least one (area of 22 aligned with 29) of the one or more transparent plate areas; one or more light sources (17) disposed within the electronic package (17 is within 1) and electrically coupled to at least one of one or more integrated circuits (6 and 14) (17 is electrically coupled to 14), wherein the one or more light sources are configured to emit light, wherein the light is transmitted via one of the one or more optical paths ([0039]-[0041]: 17 emits/transmits light via the one or more optical paths); one or more light sensors (9) disposed within the electronic package and electrically coupled to at least one of the one or more integrated circuits (9 is disposed within 1 and electrically coupled to at least 6), wherein the one or more light sensors are configured to detect light from at least one of the one or more light sources, wherein the light is transmitted via the one of the one or more optical paths ([0039] and [0041]: 9 detects light from the outside environment and from 17).
Coffy fails to explicitly disclose a thermal spreader comprising one or more transparent spreader areas, wherein one or more transparent spreader areas wherein the one or more transparent spreader areas are configured to allow transmission of light through the thermal spreader.
However, Prejean teaches (Fig.2) a thermal spreader (115) comprising one or more transparent spreader areas (area of 115 allowing light to transmit through), wherein the one or more transparent spreader areas are configured to allow transmission of light through the thermal spreader ([0006]: the thermal spreader made from diamond allows the transmission of light by acting as a window while also spreading and removing heat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Prejean to modify Coffy such that the plate and one or more transparent plate areas are a thermal spreader and one or more transparent spreader areas respectively in order to improve heat dissipation from the integrated circuits thus improving the devices performance while maintaining the transparent properties that allow the transmission of light.
Examiner’s Note: Further regarding claim 14, the Office notes that the limitation “couplable to a host substrate” is a functional limitation. Since the structure of the device of Coffy in view of Prejean is identical to the claimed structure, the device of Coffy in view of Prejean is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the package base of Coffy in view of Prejean is taught to have electrical connection elements and therefore considered capable of performing the recited function.
Examiner’s Note: Although the Prejean reference is not within the same field of endeavor as the Coffy reference, the Prejean reference still qualifies as analogous art because the reference is drawn to a thermal spreader comprising one or more transparent spreader areas to allow the transmission of light through the thermal spreader, which is reasonably pertinent to the same problem and solution as Applicants’ invention.  In other words, because the Prejean reference is reasonably pertinent to the same problem as Applicants’ invention, the Prejean reference still qualifies as prior art and can be combined with the Coffy reference. See MPEP 2141.01(a). 
	Regarding claim 2, Coffy discloses one or more light sources (17) disposed within the electronic package (17 is within 1) and electrically coupled to at least one of the one or more integrated circuits (17 is electrically coupled to 14), wherein the one or more light sources are configured to emit light, wherein the light is transmitted via one of the one or more optical paths ([0039]-[0041]: 17 emits/transmits light via the one or more optical paths).
	Regarding claim 3, Coffy discloses the transmitted light is detectable outside of the electronic package ([0039]: light from 17 is transmitted outwards through 29 and out of 1).
Regarding claim 4, Coffy discloses the transmitted light is configured as an identification signal (signal from 17) that identifies one (14) of the one or more integrated circuits ([0039] and [0041]: the reference signal generated by 17 can also act as an identification signal to identify to a user that 14 is active since the signal emitted by 17 can be seen through the transparent lid area 29 and has to be electrically coupled to 14).
Examiner’s Note: Further regarding claim 4, the Office notes that the limitation “configured as an identification signal that identifies one of the one or more integrated circuits” is a functional limitation. Since the structure of the device of Coffy in view of Prejean is identical to the claimed structure, the device of Coffy in view of Prejean is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the one or more light sources of Coffy in view of Prejean is taught to be electrically connected to the one or more integrated circuits and therefore considered capable of performing the recited function.
Regarding claim 5, Coffy discloses the transmitted light is configured as a status signal (signal form 17) that identifies one or more operational characteristics (operational characteristics of 14 transmitted by 17 to the outside and 10 on 6 thus achieving device operation) of the one or more integrated circuits ([0042] and [0055]: 17 is electrically connected to 14 thus 17 is able to transmit information of 14 including operational characteristics to allow 6 to perform as a proximity sensor).
Examiner’s Note: Further regarding claim 5, the Office notes that the limitation “configured as a status signal that identifies one or more operation characteristics of the one or more integrated circuits” is a functional limitation. Since the structure of the device of Coffy in view of Prejean is identical to the claimed structure, the device of Coffy in view of Prejean is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the one or more light sources of Coffy in view of Prejean is taught to be electrically connected to the one or more integrated circuits and therefore considered capable of performing the recited function.
Regarding claims 6 and 15, Coffy discloses the transmitted light is configured as a data signal ([0041]: signal from 17 is a data signal because it must transmit some form of information/data).
Regarding claim 7, Coffy discloses one or more light sensors (9) disposed within the electronic package and electrically coupled to at least one of the one or more integrated circuits (9 is disposed within 1 and electrically coupled to at least 6), wherein the one or more light sensors are configured to detect light, wherein the light is transmitted to the one or more sensors via one of the one or more optical paths ([0039] and [0041]: 9 detects light from the outside environment and from 17).
Regarding claim 10, Coffy discloses the one or more transparent lid areas is configured to display an identification signal (signal from 17) when light is emitted by the one or more light sources (light emitted from 17 transmits through 29 can be identified from the outside of the device because the lid areas are transparent).
Examiner’s Note: Further regarding claim 10, the Office notes that the limitation “configured to display an identification signal when light is emitted by the one or more light sources” is a functional limitation. Since the structure of the device of Coffy in view of Prejean is identical to the claimed structure, the device of Coffy in view of Prejean is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the one or more transparent lid areas of Coffy in view of Prejean is taught to be transparent allowing the light from the light source to pass through and identified from the outside of the device and therefore considered capable of performing the recited function.
Regarding claim 11, Coffy discloses the optical path comprises light transmissible materials (23) configured to modify one or more characteristics (light path of the light from 17) of light transmitting through the optical path, wherein a resultant modification ([0039]: diffusing/reflecting the light from 17) of the one or more characteristics of light transmitting through the optical path is configured to uniquely identify the electronic package ([0039]: diffusing/reflecting the light from 17 sends a unique identifying signal from 14 to 10 on 6).
Examiner’s Note: Further regarding claim 11, the Office notes that the limitation “configured to uniquely identify the electronic package” is a functional limitation. Since the structure of the device of Coffy in view of Prejean is identical to the claimed structure, the device of Coffy in view of Prejean is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, resultant modification of Coffy in view of Prejean is taught to modify one or more characteristics of the light in order to transmit the light through the optical path and therefore considered capable of performing the recited function.
Regarding claim 12, Coffy discloses at least a portion (entire portion of 22 and 24) of the plate comprises glass, quartz, sapphire, diamond, plastic, or silicone ([0031] and [0033]: glass).
Alternatively, Prejean further teaches at least a portion (entire portion of 115) of the thermal spreader comprises glass, quartz, sapphire, diamond, plastic, or silicone ([0006]: diamond).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Prejean to modify Coffy in view of Prejean such that at least a portion of the thermal spreader comprises diamond in order to achieve the benefits of claim 1 above.
Regarding claim 13, Coffy discloses the one or more transparent plate areas is optically coupled to at least one of a one or more light sources (17) or a one or more light sensors (9) via at least one of direct contact, an air gap, dispensed silicone, clear plastic, or a solid transparent material (area of 22 aligned with 29 is optically coupled to 17 via a solid transparent material 23 and area of 24 aligned with 40 is optically coupled to 9 via direct contact).
Coffy in view of Prejean fails to explicitly disclose the one or more transparent spreader areas.
However, Prejean further teaches the one or more transparent plate areas are the one or more transparent spreader areas (see rejection for claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Prejean to modify Coffy in view of Prejean such that the one or more transparent plate areas are the one or more transparent spreader areas in order to achieve the benefits of claim 1 above.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coffy and Prejean as applied to claim 7 above, and further in view of Chen et al. (US 2021/0302654).
Regarding claim 8, Coffy in view of Prejean fails to explicitly disclose the transmitted light is emitted from an external light emitter, therein the transmitted light is configured as a data signal.
However, Chen teaches (Fig.1) the transmitted light (light from 12) is emitted from an external light emitter (12, i.e., 10), therein the transmitted light is configured as a data signal ([0014]: the light from 12 transmits information/data as a signal to the integrated circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Chen to modify Coffy in view of Prejean such that the transmitted light is emitted from an external light emitter so that the transmitted light is configured as a data signal in order to utilize an external light emitter that can deliver a consistent signal to the package, and thus ensuring an adequate light transmission path into, out of, or within the package as taught by Chen ([0002]).
Regarding claim 9, Coffy discloses one or more light sources (17) disposed within the electronic package (17 is within 1) and electrically coupled to at least one of the one or more integrated circuits (17 is coupled to 14), wherein the one or more light sources are configured to emit light, wherein the light is transmitted to a light detector (10) as a data signal (the light from 17 transmits information/data as a signal to 10) via the one of the one or more optical paths ([0039]-[0041]: 17 emits/transmits light via the one or more optical paths to 10 as a data signal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eid et al. (US 2022/0238411) discloses a package with a highly conductive layer;
Luan (US 2022/0189788) discloses an optical sensor package;
Pietambaram et al. (US 2022/0155539) discloses high bandwidth optical interconnection architectures;
Sharfi et al. (US 2022/0157691) discloses diamond-based thermal cooling devices;
Raring et al. (US 2022/0042672) discloses an infrared illumination device;
Islam et al. (US 2021/0271020) discloses a photonic semiconductor device;
Lee (US Patent 11,061,193) discloses a semiconductor chip package having optical interface;
Downing et al. (US 2021/0165085) discloses a sensor with cross talk suppression;
Mathai et al. (US Patent 11,002,926) discloses a wavelength division multiplexing optical module;
Koduri (US 2021/0013116) discloses a packaged device with die wrapped by a substrate;
Wan et al. (US 2020/0402884) discloses vented lids for integrated circuit packages;
Sakuma et al. (US 2020/0303322) discloses active control of electronic package warpage;
Yan et al. (US Paten 10,575,374) discloses a package for flip-chip LEDs with close spacing of LED chips;
Ghahremani et al. (US 2019/0293923) discloses packages for microelectromechanical system mirror;
Venter et al. (US 2017/0214475) discloses a programmable integrated circuit containing an integrated optical transducer for programming the IC;
Schultz et al. (US 2017/0160501) discloses thermal management of optical coupling systems;
Goodelle et al. (US 2017/0083745) discloses an optical fingerprint sensor package;
Margaritis (US 2014/0212085) discloses an optocoupler;
Barlow (US 2014/0041214) discloses a panelized process for SMT sensor devices;
Chi et al. (US 2013/0056863) discloses an integrated circuit packaging system with stiffener;
Peterson et al. (US 2013/0050227) discloses glass as a substrate material an a final package for mems and IC devices;
Lin et al. (US 2012/0094442) discloses a method of making a semiconductor chip assembly with a bump/base/ledge heat spreader, dual adhesives and a cavity in the bump;
Nobuhara (US Patent 8,090,228) discloses a photoelectric conversion device;
Oda (US 2008/0150065) discloses a semiconductor package;
Ishigami (US 2008/0013959) discloses an optical module;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835